 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY Bar # 5505144
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorneys for Defendant
     MARTHA MELGOZA
 7
 8                                     IN THE UNITED STATES DISTRICT COURT

 9                                  FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11    UNITED STATES OF AMERICA,                       Case No. 6:17-mj-00086-MJS

12                            Plaintiff,              STIPULATION TO CONTINUE REVIEW
                                                      HEARING
13    vs.
                                                      Date: February 26, 2020
14    MARTHA MELGOZA,                                 Time: 10:00 a.m.
                                                      Judge: Hon. Jeremy D. Peterson
15                           Defendant.

16
17             The parties, through their respective counsel, Susan St. Vincent, Acting Legal Officer,
18   counsel for the government, and Benjamin A. Gerson, Assistant Federal Defender, counsel for the
19   defendant, Martha Melgoza, hereby stipulate and jointly move this Court to continue Ms.
20   Melgoza’s review hearing from February 26, 2020 until April 28, 2020.
21             On March 6, 2018, Ms. Melgoza was sentenced by the Honorable Michael Seng to pay
22   $390 per month to the California Franchise Tax Board towards unpaid fines then suspending her
23   license. She was also ordered to complete DMV classes at Kingsview. Judge Seng’s sentence
24   included a suspended sentence of 20 days in custody, permanently suspended on March 6, 2019.
25             The undersigned defense counsel, having spoken with Ms. Melgoza at length, believes Ms.
26   Melgoza is in compliance with her obligations to the Franchise Tax Board and Kingsview.
27   However, as of the instant stipulation there have been delays in gathering the necessary
28   documentation for the court. The undersigned has discussed the issues with government counsel

     ddA
       Melgoza / Stipulation to Continue               -1-
       Review Hearing and Order
 1   and both parties are in agreement that Ms. Melgoza’s review hearing may be continued for her to

 2   gather the necessary documents. The parties stipulate that Ms. Melgoza’s term of probation shall

 3   be extended until June 6, 2020 to accommodate the continuance, with the option to vacate the

 4   hearing upon receipt of the documentation.

 5
 6                                                Respectfully submitted,

 7                                                McGREGOR SCOTT
                                                  United States Attorney
 8
 9   Dated: February 21, 2020              carca /s/ Susan St. Vincent
                                                 SUSAN ST. VINCENT
10                                               Acting Legal Officer
                                                 National Park Service
11                                               Yosemite National Park

12
13   Dated: February 21, 2020                     HEATHER E. WILLIAMS
                                                  Federal Defender
14
15                                                /s/ Benjamin A. Gerson
                                                  BENJAMIN A. GERSON
16                                                Assistant Federal Defender
                                                  Attorney for Defendant
17                                                MARTHA MELGOZA

18
19
20
21
22
23
24
25
26
27
28

     ddA
       Melgoza / Stipulation to Continue            -2-
       Review Hearing and Order
 1                                                ORDER

 2             The above stipulation to continue case 6:17-MJ-00086-MJS until April 28, 2020 and to

 3   extend Ms. Melgoza’s term of probation until June 6, 2020 is hereby accepted and adopted as the

 4   order of this court.

 5
 6   IT IS SO ORDERED.

 7
 8   Dated:         February 24, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ddA
       Melgoza / Stipulation to Continue             -3-
       Review Hearing and Order
